EXAMINER’S AMENDMENT/COMMENT/REASONS FOR ALLOWANCE
Examiner’s Comment
The    Declaration under 37 CFR 1.132 filed 03/23/2021 is sufficient to overcome the rejection of claim1-16 based upon US 2013/0071733 to Abe in view of JP2009004352 to Usami. 
Rejection of claims 8 and 16 under 35 U.S.C. 112 (b) set forth in the Office action from 12/28/2020 is withdrawn in response to Remarks/Amendments from 03/23/2021.  
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: the closest prior art of record- US 20130071733, JP2009004352, US 2006/0269843, US 20160351963 -fail to teach or suggest the following limitation:  the additive includes a compound represented by Chemical Formula 1:

    PNG
    media_image1.png
    200
    400
    media_image1.png
    Greyscale

wherein, in Chemical Formula 1, R1 to R6 are each independently hydrogen, a substituted or unsubstituted C1 to C10 alkyl group, a substituted or unsubstituted C1 to C 10 alkoxy group, a substituted or unsubstituted C2 to C 10 alkenyl group, a substituted or unsubstituted C2 to C 10 alkynyl group, a substituted or unsubstituted C3 to C10 cycloalkyl group, or a substituted or unsubstituted C3 to C10 cycloalkenyl group, and n is an integer of 1 to 10, in combination with remaining limitations of claim 1.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably 
Allowable Claims
Claims 1-18 are allowed over prior art of record.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEXANDER USYATINSKY whose telephone number is (571)270-7703.  The examiner can normally be reached on IFP.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Barbara Gilliam can be reached on 5712721330.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 
/Alexander Usyatinsky/           Primary Examiner, Art Unit 1727